Exhibit 10.1

 

LOGO [g502100g89p93.jpg]

December 14, 2017

Thomas G. Ondrof

Dear Tom:

In light of your notifying Performance Food Group Company (the “Company”) of
your intention to retire as Chief Financial Officer of the Company, this letter
agreement (the “Letter Agreement”) confirms our understanding of your role going
forward with the Company. The terms of your continued service with the Company,
effective as of March 1, 2018 (the “Effective Date”) are summarized below:

 

Title:

  You will serve as Strategic Growth Leader to the Company.

Annual Base Salary:

  Your base salary will be $160,000 per year, and shall be paid in accordance
with the Company’s customary payroll practices.

Annual Cash Bonus:

  Subject to the terms and conditions of PFG’s Management Incentive Plan, your
annual cash bonus for FY 2018 will be pro-rated to reflect your annual base
salary prior to the Effective Date and your revised annual base salary on and
following the Effective Date. Any FY 2018 cash bonus will be paid to you at the
same time annual bonuses are generally paid to other senior executives of the
Company. You must be employed with the Company at the end of FY 2018 to be
eligible for the PFG Management Incentive Plan for such fiscal year; provided
however, that you will be eligible to receive any bonus due under the terms of
the PFG Management Incentive Plan on a pro-rated basis as described above in the
event you are terminated by the Company without cause prior to the end of FY
2018. PFG’s Management Incentive Plan is reviewed periodically and may be
subject to change at any time without notice. You will not be eligible for an
annual cash bonus for fiscal years after FY 2018.

Treatment of Equity:

  Your outstanding equity awards that you have been granted pursuant to the
Performance Food Group Company 2015 Omnibus Incentive Plan (the “2015 Plan”)
will remain subject to the terms of the 2015 Plan and the applicable award
agreements granted thereunder. As a result, you will continue to vest in such
awards so long as you remain employed with the Company. The Company is under no
obligation to make future equity-based grants to you under the PFG Long Term
Incentive Program, including under the 2015 Plan.

Employee Benefits:

  You will remain eligible to participate in the Company’s health and welfare
plans and other employee benefit plans and programs, in effect from time to
time, as determined by the Company so long as you continue to be employed with
the Company. However, except as required by law, you will not be eligible for
any paid time off or to participate in any of the Company’s severance plans,
including the Senior Management Severance Pay Plan. In addition, as of the
Effective Date, you will cease to be eligible for a car allowance. The benefits
package is subject to change, amendment or elimination, at any time, at the
discretion of the Company.



--------------------------------------------------------------------------------

At-Will:    You understand that your employment is not for any specific period
of time and is “at-will,” which means the Company may terminate your employment
or you may resign at any time with or without cause, and with or without notice.
Should such a separation occur, all income, benefits and grants not vested but
identified in this letter agreement or any other applicable documents will
immediately cease as of the day of separation, except as otherwise provided by
applicable law or plan document. The at-will status of your employment cannot be
changed except in a written agreement signed by the President and Chief
Executive Officer of PFG and you. Restrictive Covenants:    You acknowledge and
agree that you will continue to be subject to the restrictive covenants set
forth in your offer letter with the Company, dated August 19, 2016 (the “Offer
Letter”), which are incorporated herein by reference. Company Policies:    You
will continue to be subject to all company policies, to the extent relevant to
your activities.

If you agree with the terms and conditions set forth in this letter agreement,
please indicate your acceptance by signing the enclosed Acknowledgment and
Acceptance of Letter Agreement and returning the original to me. If any
provision of this letter agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this letter agreement shall not in any way be affected or impaired thereby
and the parties will attempt to agree upon a valid and enforceable provision
that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this letter agreement. This letter
agreement contains the entire agreement and understanding between the Company
and you with respect to the subject matter and covenants contained herein (other
than the Restrictive Covenants Section set forth in the Offer Letter), and no
other representations, promises, agreements or understandings, written or oral,
shall be of any force and effect, including the Offer Letter (other than the
Restrictive Covenants Section set forth in the Offer Letter). This letter
agreement may be executed in multiple original counterparts, each of which shall
be deemed an original and all of which together shall constitute but one and the
same document.

Should you have any questions concerning this letter agreement, please do not
hesitate to contact me.

Best regards,

 

/s/ George Holm George Holm President & Chief Executive Officer Performance Food
Group Company

Enclosure:         Acknowledgment and Acceptance of Letter Agreement

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND ACCEPTANCE

OF

LETTER AGREEMENT

I, Thomas G. Ondrof, hereby acknowledge acceptance of the terms of the attached
letter agreement dated December 14, 2017 for the position of Strategic Growth
Leader of the Company under the terms and conditions set forth therein.

 

   

/s/ Thomas G. Ondrof

Thomas G. Ondrof

     

December 14, 2017

Date Signed

           